Name: Commission Regulation (EEC) No 542/87 of 23 February 1987 on the supply of various consignments of cereals and rice to non-governmental organizations (NGOs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 87 Official Journal of the European Communities No L 55/ 11 COMMISSION REGULATION (EEC) No 542/87 of 23 February 1987 on the supply of various consignments of cereals and rice to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1449/86 (*), and in particular Article 25 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 4 401 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commisison Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (*), as last amended by Regulation (EEC) No 3826/85 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified* in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5. 1986, p. 29 . (4) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 133, 21 . 5 . 1986, p. 1 . 0 OJ No L 192, 26. 7. 1980, p.11 . f) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 55/12 Official Journal of the European Communities 25. 2. 87 ANNEX I 1 . Programme : 1986  Operation No 57/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5. Total quantity : 2 500 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessional de cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content 11,5% maximum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10. Packaging :  in new bags : jute sacks of a minimum weight of 600 grams  net weight of the bags : 50 kg marking on the bags, in letters at least 5 cm high : 'ACTION No 57/87 / WHEAT / ETHIOPIA / OXFAM UK / DIREDAWE VIA ASSAB / ACTION OF OXFAM UK / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 16. The tender must to be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 March 1987 16. Shipment period : 1 to 30 April 1987 17. Security : 10 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (') The operation number is to be quoted in all correspondence. 25. 2. 87 Official Journal of the European Communities No L 55/13 ANNEX II 1 . Programme : 1986  Operation No 55/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Sudan 4. Product to be mobilized : maize 5. Total quantity : 75 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 15% (c) total percentage of matter other than basic cereals of unimpaired quality : 6 %, of which :  percentage of broken grains : 3 % ("broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ("grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a. fairly substantial part of the tegument and of the kernel and are not damaged grains) .  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ("miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new jute sacks of a minimum weight of 600 grams  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 55/87 / MAIZE / SUDAN / CARITAS / 60623 / JUBA VIA MOMBASA / ACTION OF CARITAS ITALIANA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY* 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 March 1987 16. Shipment period : 1 to 30 April 1987 17. Security : 10 ECU per tonne (') The operation number is to be quoted in all correspondence. No L 55/14 Official Journal of the European Communities 25. 2. 87 Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 25. 2. 87 Official Journal of the European Communities No L 55/15 ANNEX III 1 . Programme : 1986  Operation No 56/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Sudan 4. Product to be mobilized : common wheat flour 5. Total quantity : 150 tonnes (205 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following charac ­ teristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 grams  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 56/87 / WHEAT FLOUR / SUDAN / DKW / 62337 / JUBA VIA MOMBASA / ACTION OF DKW / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY* 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 March 1987 16. Shipment period : 1 to 30 April 1987 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) The operation number is to be quoted in all correspondence. No L 55/16 Official Journal of the European Communities 25. 2. 87 ANNEX IV 1 . Programme : 1986  Operation No 53/87 - No 54/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest, (telex 30223)) 3 . Place or country of destination : Madagascar 4. Product to be mobilized : rolled oats 5. Total quantity : 100 tonnes (172 tonnes of cereals) 6. Number of lots : one  Operation No 53/87 : 50 tonnes  Operation No 54/87 : 50 tonnes 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : Production of quick-cooking oat flakes : raw oats : first quality high-density oats cleaning and preparation : oats to be cleaned of extraneous matter, debittered and stabilized by treat ­ ment with steam hulling : oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished groats : oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 12% ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10% of dry matter protein content : not less than 12 % of dry matter 10. Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 53/87 / FLOCONS D'AVOINE / MADAGASCAR / CAM / 62015 / TOLIARY / ACTION DE CAM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' «ACTION No 54/87 / FLOCONS D'AVOINE / MADAGASCAR / OPEM / 64202 / MANAKARA VIA TOAMASINA / ACTION DE OPEM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 16. The tender must to be accompanied by a statement from the port authoriries attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering (') The operation number is to be quoted in all correspondence. 25. 2. 87 Official Journal of the European Communities No L 55/ 17 15. Deadline for the submission of tenders : 12 noon on 17 March 1987 16. Shipment period : 1 to 30 April 1987 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. No L 55/18 Official Journal of the European Communities 25. 2. 87 ANNEX V 1 . Programme : 1986  Operation No 58/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Kampuchea 4. Product to be mobilized : wholly milled long-grain rice (non-parboiled) 5. Total quantity : 500 tonnes (1 449 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in new jute sacks of a minimum weight of 600 grams (in 20-foot containers 'FCL/LCL shipper's count-load and stowage')  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 58/87 / RICE / KAMPUCHEA / TAIR / 64901 / PHNOM PENH VIA SINGAPORE / ACTION OF TAIR / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY* 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 March 1987 16. Shipment period : 1 to 30 April 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (') The operation number is to be quoted in all correspondence. 25. 2. 87 Official Journal of the European Communities No L 55/19 3. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5. At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.